Citation Nr: 0921902	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  00-00 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for status post gastrectomy 
for peptic ulcer disease (stomach disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to May 
1976.  He also served on inactive duty as a member of the 
Army National Guard.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had not been submitted and declined to reopen the 
claim for service connection.

In a September 2002 decision, the Board reopened the claim.  
In August 2003, the Board remanded this case for further 
development.  In September 2005, the Board remanded to 
schedule a Travel Board hearing.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in February 2009.  A 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

Competent medical evidence does not show that the Veteran's 
stomach disorder is causally related to his military service.


CONCLUSION OF LAW

A stomach disorder was not incurred or aggravated by the 
Veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II); see 73 Fed. 
Reg. 23353 (Apr. 30, 2008) (amends the provisions of 38 
C.F.R. § 3.159(b) to remove the "fourth element" of the 
notice requirement from the language of that section).  VCAA 
requires that a notice in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 
Vet. App. at 115.

VA satisfied the notice requirements of the VCAA by means of 
an April 2004 letter.  This letter informed the Veteran of 
the types of evidence not of record needed to substantiate 
his claims and also informed him of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Despite the 
inadequate notice provided to the Veteran on these latter two 
elements, however, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claim.  However, the Board finds that the evidence, 
which reveals that the Veteran did not have this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  As service and post-service medical 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the Veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the Veteran's claimed 
disability and his military service would necessarily be 
based solely on the Veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment and personnel 
records, VA treatment records, private treatment records, and 
statements from the Veteran and his representative have been 
associated with the record.  VA also attempted to obtain 
records from Dr. Holmes, but was informed by that office in a 
February 2003 note that they were unable to find any record 
of the Veteran.  VA also attempted to obtain records from Dr. 
Medeiros, but was informed by a June 2003 letter from the 
Randolph Medical Center Administrator that he no longer had 
privileges at that facility.  In a June 2003 letter, the 
Veteran confirmed that these records were unobtainable.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  38 C.F.R. 
§ 3.103.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.



Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

The first requirement of Hickson is a current disability.  To 
this end, a VA medical examination in November 1998 noted a 
surgical star along the abdomen but no enlargement or masses 
at that time and diagnosed the Veteran with status post 
gastrectomy for bleeding ulcer with possible vagotomy.  VA 
treatment records also show a history of gastroesophageal 
reflux disease (GERD) and prescriptions for medication 
related to stomach ailments.  Therefore, the current 
disability requirement of Hickson element (1) has been 
satisfied.

With regard to Hickson element (2), the evidence must show an 
in-service incurrence or aggravation of the claimed disease.  
The Veteran's service treatment records do not include 
reference to ulcer surgery or to an ulcer condition.  
Likewise, his May 1976 separation examination does not note 
any physical abnormality and does not refer to a gastrectomy.  
While this examination noted the Veteran's tattoos, no 
reference was made to a surgical scar.  The first reference 
in the record to an ulcer and to surgical intervention for 
that ulcer is an October 1980 VA treatment record which notes 
a history of surgery in the Army for ulcers.  As this history 
is not supported by the service records, it is clear that it 
was derived from the Veteran's self-reported and 
unsubstantiated history and is of no probative value.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Swann v. 
Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 
113 (1995); Reonal v. Brown, 5 Vet. App. 458 (1993); LeShore 
v. Brown, 8 Vet. App. 406 (1995).  The Veteran testified at 
his June 2002 hearing that Dr. E. Hosenback operated on his 
ulcers in 1974 or 1975.  At his November 1998 VA medical 
examination, the Veteran reported a dissection of the stomach 
with vagotomy for bleeding peptic ulcer in 1973.  As stated 
above, no record of this surgery is included in the Veteran's 
service treatment records.  The evidence does not show in-
service incurrence or aggravation of a stomach disorder and 
therefore fails to meet the requirements of Hickson element 
(2) and the claim fails on that basis.

To the extent that the Board reopen the claim based on a 
letter from Dr. Medeiros, the Veteran's private osteopathic 
physician, the Board notes that this letter was deemed 
sufficiently ambiguous to suggest it might relate to an 
unestablished fact necessary to substantiate the claim, 
specifically that by listing three conditions in the 
Veteran's medical history followed by the statement, "This 
condition was aggravated while in service," there was a 
possibility that Dr. Medeiros meant to associate the 
Veteran's peptic ulcer disease with his military service.  
Given that the final statement refers to a single condition 
while several conditions are mentioned in the two previous 
sentences, this letter is poorly worded at best.  The Board 
notes that further attempts to contact Dr. Medeiros for 
additional information and clarification were unsuccessful as 
explained above.  Without clarification as to which condition 
"this" refers or any explanation for this opinion, this 
letter is not probative.

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for a stomach disorder.  The benefit 
sought on appeal is accordingly denied.




ORDER

Entitlement to service connection for status post gastrectomy 
for peptic ulcer disease is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


